McFie, J. I agree with the conclusions of the court, that the court below did not err in sustaining the demurrer to the first count of plaintiffs’ declaration, and that the court below properly instructed the jury to find for the defendant on the trial had, upon issue joined under the second count of plaintiffs’ declaration, as the proof clearly failed to sustain the allegations of the declaration. I agree with the conclusions of Mr. Justice Seeds that the court below properly sustained the demurrer of the defendant to the third count of plaintiff’s declaration. The first count declared upon the negligence of fellow servants of the deceased; the second count charged the negligence of the defendant in the selection and retention of incompetent fellow servants, after full knowledge of their ineompetency, and that decedent was killed by reason of such incompetency; and the third count, that the decedent was killed by reason of the combined negligence of the defendant and fellow servants. I do not question the right of recovery, in a proper case, for the combined negligence of master and fellow servant, where the negligence of each contributed to the injury, but the third count of plaintiffs’ declaration is subject to the demurrer because it fails to point out with certainty wherein the negligence complained of on the part of the defendant contributed to the injury. It is not sufficient to allege negligence on the part of the defendant. It must also be shown that the injury complained of resulted from the specific negligence complained of. It will not do, in actions of this nature, to leave it a matter of conjecture as to whether the injury resulted from the negligence complained of or not. The declaration must state a cause of action, and if it fails to do so, either by insufficient allegations, or by alleging matter that destroys the right of action, it must yield to a demurrer. The negligence of the defendant is alleged to be that it furnished deceased with an improper, unsafe, and defective caboose, knowing that it was unsafe and defective; and, although defendant promised to do so, it failed to furnish the deceased with a proper caboose or way car, such as is usually and ordinarily used upon said same railroad, and upon all other like railroads, but instead wrongfully, negligently, and carelessly furnished him with a weakly built, common, unsubstantial box car, without any platforms, beams, springs, bracing, and proper trucks, and without doors and windows in the ends or cupola, or lookout station on the top. These concluding allegations are simply descriptive of a box car caboose, as distinguished from the usual caboose or way car used by that and other roads; not that the box car was particularly defective, by being broken and unfit for use, but because it was a box car, whereas the company had promised to give plaintiff a regular caboose, and had" failed and neglected to do so. But, suppose the defendant was negligent in this respect, we fail to see how such negligence caused or contributed to the injury complained of, much less became the proximate or promotive cause, as defined by law; “That, in determining what is proximity of cause, the true rule is that the injury must be the natural and probable consequence of the negligence, such a consequence as, under the surrounding circumstances of the case, might and ought to have been foreseen by the wrongdoer as likely to flow from his act.” Township of West Mahanoy v. Watson (Sup. Ct. Pa., May 8, 1887), 9 Atl. Rep. 433. In the case of Hoag v. Lake Shore, etc., Railroad Co., 85 Pa. St. 293, Mr. Justice Tbunkey, then presiding judge of the common pleas of Yenango county, in his charge to the jury on the trial of the above named case, said: “The immediate, and not the remote cause, is to be considered. This maxim is not to be controlled by time or distance, but by the succession of events. The question is, did the cause alleged produce its effects without another intervening cause; or was it to operate through or by means of this intervening cause.” “The question always is, was there an unbroken connection between the wrongful act and the injury — a continuous operation? Did the facts constitute a continuous succession of events, so linked together as to make a natural whole, or was there some new and independent cause intervening between the wrong and the injury? It is admitted that the rule is difficult of application. But it is generally held that, in order to warrant a finding that negligence, or an act not amounting to wanton wrong, is the proximate cause of an injury, it must appear that the injury was the natural and probable consequence of the negligence or wrongful act, and that it ought to have been foreseen in the light of the attending circumstances.” And in same opinion says: “We do not say that even the natural and probable consequences of a wrongful act or omission are in all cases to be chargeable to the misfeasance or nonfeasance. They are not, when there is a sufficient and independent cause operating between the wrong and the injury. In such a case, the resort of the sufferer must be to the originator of the intermediate cause. But, when there is no intermediate efficient cause, the original wrong must be considered as reaching to the effect and proximate to it. The inquiry must therefore always be whether there was any intermediate cause, disconnected from the primary fault, and self-operating, which produced the injury.” Milwaukee & St. Paul Railroad Co. v. Kellogg, 94 U. S. 469. To the same effect, in Massachusetts, it is held “that the proximate cause is the object of inquiry, and when discovered is to be regarded and relied upon. We can not reason as to chances or probabilities. They are held to be too remote to form the basis of judicial decision.” Hayes v. Western Railroad Co., 3 Cush. 271. A case involving the same questions as the one under consideration is found in 61 Wis. 159 (Fowler v. Chicago & N. W. Railroad Co.). In it a switchman was injured, while making a coupling, by an engine being backed down upon him. The engine was not a regular switch engine, but it was a regular road engine, being used for switching purposes, and had been so used for sixteen days. The regular switch engine would not have had the goose-neck projection by which he was injured, and would have been so constructed as not to obstruct the view backward. It. was held that the negligence of coservants, and not any insufficiency or unfitness in the engine itself, was the proximate cause of the injury, and that the company was not liable. About the same time that court held, where the chain coupling was broken, and the brakeman had to go under the platform to make the coupling, and while he was under it the conductor, not knowing his position, gave the signal to the engineer to move up, and thereby the brakeman was killed, that it was the negligence of the conductor, and not the imperfect coupling, that was the proximate cause of the injury, and, therefore, the company was not liable. Pease v. Chicago & Northwestern Railroad Co., 61 Wis. 163, 20 N. W. Rep. 908. In Henry v. St. Louis, etc., Railroad Co., 76 Mo. 288; See 12 Am. & Eng. R. R. Cases, 1361, it appeared that the plaintiff was wrongfully commanded to get off a caboose of the defendant, where he’had a right to be. He obeyed the command, and while upon the ground stepped upon a track, where he was run upon and injured by a train. Hough, J., speaking for the court, said: “It is, perhaps, probable that, if the plaintiff had not been ordered out of the caboose, he would not have been injured, but this hypothesis does not establish the legal relation of cause and effect between the expulsion and the injury. If the plaintiff had not left home, he certainly would not have been injured as he was, but his leaving home could not, therefore, be declared to be the cause of his injury. As the plaintiff’s injury was neither the ordinary, natural, nor probable consequence of his expulsion from the caboose, such expulsion, however it might excite our indignation in the absence of any regulation of the defendant to justify it, can not be considered in this action, and the legal aspect of the case is precisely the same that it would have been if no such expulsion had taken place.” Where several concurring acts or conditions of things, one of them a wrongful act or omission, produce an injury, such wrongful act or omission is to be regarded the proximate cause of the injury, if the injury be one which might reasonably be anticipated from the act or omission, and which would not have occurred without it. Campbell v. City of Stillwater (filed July 18,1884), 20 N. W. Rep. 320. From these decisions, the proximate cause of the injury in this case was not the negligence of the defendant in failing to furnish the usual way car or caboose, because the car used by the deceased, although a box car, was making its run regularly, and, so far as the declaration shows, was rendering as safe and-complete service as if another-car had been furnished, until it was dashed into by another train. What injury would have been done the deceased, if the second train had not run into the first? Clearly, none whatever. It is pure speculation to say that any injury would have resulted, and the law abhors speculation. The plaintiff alleges that this box car was liable to jump the track, as it had done before; but a complete answer to that is that it did not do so, but, on the contrary, was making its regular run. If the declaration had alleged that the car had jumped the track, and by reason thereof the deceased was killed, a cause of action not demurrable would be stated, because it would be apparent that the injury resulted from the negligence of the company in furnishing a car that was liable to run off the track, and in failing to furnish one that was not. The negligence would appear to be the immediate and proximate cause of the injury, there being no intervening, independent cause between the negligence and the injury. The third count of this declaration, however, presents a very different case. Here we have the intervention of an independent cause, which actually caused the death of the deceased — a rear-end collision by another locomotive and train, managed by coservants of the deceased. The averment is as follows: “The said locomotive engine then and there ran and struck, with comparative force and violence, upon and against the rear of the train and box car, being used as a caboose aforesaid, and being conducted with all due and proper care and diligence by the said George W. Sykes, and, by reason of the poor and improper construction of the same, broke the same into splinters, and the said George W. Sykes was then and there, with great force and violence, struck by said locomotive, and by splinters of said box car being used as aforesaid.” In view of this averment that the car was broken to splinters by the force of the collision, it seems idle to contend that, if the defendant company > had furnished the deceased the kind of a ear he desired he would not have been killed. The collision, and the injury resulting in the death of the deceased, were almost simultaneous occurrences. There can be no reasonable doubt as to the cause of the death of Sykes. He was killed by the second train dashing into the first, and this was the proximate cause of the injury. Having discovered the proximate cause, the inquiry stops there, because to go back of it would be both endless and useless. Lewis v. Railroad Co., Am. & Eng. R. R. Cases, vol. 18, p. 271. It is true the plaintiff avers, in general terms, that the defendant’s failure to furnish another car was also the cause of the injury; but, in my opinion, she wholly fails to point out in what way it caused or contributed to the injury. The averment seems to me to' be destitute of foundation, and in the nature of a predicate for the introduction of uncertain and improper evidence. In the case of Toledo, Wabash & Western Railway Company v. Jones, 76 Ill. 311, where the plaintiff alleged negligence in keeping a crossing in repair, where he received an injury by a collision of a train with plaintiff’s wagon, there was no averment that the condition of the crossing contributed to the injury, but the gravamen of the action was the failure to give the statutory signal, and failure to slack the speed, held, that evidence could not be given to show the condition of the crossing, * * * nor can its condition be shown as a makeweight to sustain an entirely different charge, in which the condition of the crossing is not an element. In this case the wrong complained of against the company is that they failed to furnish a certain kind of car for the use of said employee, but it is not averred that their failure in this respect was the cause of the locomotive running into the car. But it is charged that the collision was caused by the wrong, negligence, and incompetency of the defendant, by and through its servants. An employer is not liable for the negligent acts of coservants to each other. Tuttle v. Milwaukee Railway, 122 U. S. 189. Therefore, so far as it attempts to charge the defendant with the negligent acts of coservants, the count is bad. It is an immaterial inquiry which of these fellow servants were at fault, but it is very clear that both of these trains did not have a right to the same part of the track at the same time. One or the other was in the wrong, and, to create a liability against the defendant, the declaration must aver the particular act or omission of the defendant that caused the collision, and this it does not attempt to do. An omission that was not the proximate cause would not be sufficient. In this respect the count does not state a cause of action against the defendant, for it avers the proximate cause of the injury to have been the intervention of an independent locomotive, which ran into the car, as in Township v. Watson, above cited. Eliminate this second train from consideration, and there is nothing left upon which to found an action for damages against the defendant. There is no averment in this count that the company knowingly selected incompetent servants. That was the subject of the second count, upon which the plaintiff secured a trial, and therefore such can not be considered as an element of damages under this count. The demurrer being interposed, the facts well pleaded were admitted. The demurrer challenges the sufficiency of the facts stated to constitute a cause of action in law. The trial is by the court, as the matter in issue is one of law, and not of fact. The court below found, upon the facts stated, that the negligence of coservants of the deceased was the proximate cause of the injury complained of, and not the combined negligence of defendant and coservants, as alleged in the count, and hence sustained the demurrer. The plaintiff stood on his demurrer, refused to amend, and judgment was properly given for the defendant.